DETAILED ACTION
This action is in response to the Applicant Response filed 03 May 2022 for application 16/141,845 filed 25 September 2018.
Claims 1-3, 8-10, 15-17, 20 are currently amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 May 2022 has been entered.
 
Response to Arguments
Applicant’s arguments regarding the objections to the claims have been fully considered and, in light of the amendments to the claims, are persuasive. 

Applicant’s arguments regarding the 35 U.S.C. 101 rejections of claims 1-20 have been fully considered and, in light of the amendments to the claims, are persuasive. The 35 U.S.C. 101 rejections of claims 1-20 have been withdrawn.

Applicant’s arguments regarding the 35 U.S.C. 103 rejections of claims 1-20 have been fully considered and are partially moot and partially not persuasive.
It is noted while the Examiner may appreciate differences between the applied art and features described in the originally filed specification, any such features must be explicitly recited in the claims themselves and/or definitively and comprehensively defined in the specification in order to be considered and impact BRI of the metes and bounds of the claim terms. Applicant is respectfully reminded that during examination, the BRI of the claim terms consistent with the specification applies, and thus, the applicant is encouraged to amend the claims or point to portion(s) of the originally filed specification that prevent the BRI interpretation of the claim terms (MPEP 2173.01) enabling correspondence to the applied art.
Applicant argues that the cited references fail to teach, with respect to claim 1 (similarly claims 9 and 16), the following:
… generating, by the processor, at least one machine learning model for deep learning hierarchical classification processing; 
training, by the processor, the at least one machine learning model with instances of concepts of a target ontology; 
performing, by the processor, deep learning hierarchical classification processing using the at least one machine learning model with received review input that aligns concepts in the received initial ontology with concepts of the target ontology; 
providing, by the processor, new facts extracted from unstructured data for improving the initial ontology; and 
retraining, by the processor, the at least one machine learning model with updated instances of the concepts of the target ontology. (emphasis added by applicant)
Except for paraphrasing and/or excerpting the abstract of the Siorpaes and Ruiz references, applicant provides no evidence as to how or why the references do not teach the recited limitations and simply asserts that the references are silent regarding the limitations.
With respect to applicant’s assertion that the references are silent regarding the recited limitations, Examiner respectfully disagrees. Siorpaes teaches using alignment to establish relations among related or complementary ontologies, i.e., selected and target ontologies. In order to establish such relationships, Siorpaes teaches automatic or semi-automatic (with user support) alignment of heterogeneous ontologies (Siorpaes, section 2.3) using user input and various hierarchical classification machine learning techniques (Siorpaes, pp. 48-49 and Tables 5, 7), wherein the machine learning techniques are trained with instances (Siorpaes, pp. 48-49 and Tables 5, 7). Siorpaes goes on to teach creating instances (Siorpaes, p. 41) and using user provided instances (Siorpaes, p. 54, section 4.2.2) to populated and/or improve ontologies (Siorpaes, p. 45, section 3.3; p. 36, section 2; Tables 1, 5). Moreover, Siorpaes teaches performing alignment using user input and various hierarchical classification machine learning techniques which train with instances (Siorpaes, pp. 48-49 and Tables 5, 7) wherein the training dataset is maintained as the ontology evolves (Siorpaes, p. 43, section 3.2) and is adjusted as part of ontology learning (Siorpaes, p. 54, section 4.2.2). This means that, as part of ontology learning, training datasets are updated with newly acquired instances and the models are then retrained with the new training datasets. Additionally, Ruiz teaches training deep neural networks for hierarchical text categorization and generating hierarchical text categorization using the deep neural networks (Ruiz, section 2). Therefore, the combination of Siorpaes and Ruiz does, in fact, teach generating, by the processor, at least one machine learning model for deep learning hierarchical classification processing; training, by the processor, the at least one machine learning model with instances of concepts of a target ontology; performing, by the processor, deep learning hierarchical classification processing using the at least one machine learning model with received review input that aligns concepts in the received initial ontology with concepts of the target ontology; providing, by the processor, new facts extracted from unstructured data for improving the initial ontology; and retraining, by the processor, the at least one machine learning model with updated instances of the concepts of the target ontology.
Applicant next argues that the cited references fail to teach, with respect to claim 2 (similarly claims 10 and 17), the following:
… the deep learning hierarchical classification processing classifies the instances of the target ontology based on class prediction distribution from reassignment of the instances of the target ontology. 
Except for paraphrasing and/or excerpting the abstract of the Siorpaes and Ruiz references, applicant provides no evidence as to how or why the references do not teach the recited limitations and simply asserts that the references are silent regarding the limitations.
With respect to applicant’s assertion that the references are silent regarding the recited limitations, Examiner respectfully disagrees. Siorpaes teaches automatic or semi-automatic (with user support) alignment of heterogeneous ontologies (Siorpaes, section 2.3). Siorpaes further teaches defining a class hierarchy automatically, but using human validation to ensure relationships hold within the class hierarchy (Siorpaes, p. 41). Siorpaes goes on to teach performing alignment using user input, instances and machine learning techniques (Siorpaes, pp. 48-49). Siorpaes provides several examples which teach human interaction and hierarchical classification machine learning techniques using instances and human input (Siorpaes, Tables 1-2 and 4-7). The use of human validation as part of training machine learning techniques demonstrates a reassignment of incorrect instances as part of the hierarchical classification. Ruiz expands on this by teaching generating hierarchical text categorization using deep neural networks based on the class prediction distributions (Ruiz, section 2) with instances of an ontology (Ruiz, section 9.4). Therefore, the combination of Siorpaes and Ruiz does, in fact, teach the deep learning hierarchical classification processing classifies the instances of the target ontology based on class prediction distribution from reassignment of the instances of the target ontology.
Applicant’s arguments with respect to the Silla reference being silent regarding the limitations of claims 1, 9, 16 have been considered but are moot because the rejection does not rely on any reference applied in the prior or current rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the Zhu and Roy reference being silent regarding the limitations of claims 1, 9, 16 have been considered but are moot because the rejection does not rely on any reference applied in the prior or current rejection of record for any teaching or matter specifically challenged in the argument.
Applicant next argues that the cited references fail to teach, with respect to claim 8 (similarly claims 15 and 20), the following:
… nodes in a node hierarchy includes each parent node and each child node from top of the node hierarchy; 
the child nodes are used as classes; and 
corresponding leaves of the child nodes are used as the instances of the target ontology for training the at least one machine learning model and the another machine learning model. 
Applicant provides no evidence as to how or why the references do not teach the recited limitations and simply asserts that the references are silent regarding the limitations.
With respect to applicant assertion that the references are silent regarding the recited limitations, Examiner respectfully disagrees. Below is an example of an ontology (Figure 12) from Silla.

    PNG
    media_image1.png
    218
    685
    media_image1.png
    Greyscale

As can be seen in the figure, nodes in the node hierarchy include each parent and child node starting at the top of the hierarchy, i.e., Animal. The child nodes are used as classes, for example, Spider and Insect are classes of Arthropods, and the corresponding leaves are instances of the ontology, e.g., Butterfly, Bee and Ant. Moreover, Silla teaches training a flat, per-level classification, i.e., the at least one machine learning model (Silla, section 4.3) and training a top-down, per-node classification, i.e., the another machine learning model (Silla, section 4.1). Therefore, the combination of Siorpaes, Ruiz and Silla does, in fact, teach nodes in a node hierarchy includes each parent node and each child node from top of the node hierarchy; the child nodes are used as classes; and corresponding leaves of the child nodes are used as the instances of the target ontology for training the at least one machine learning model and the another machine learning model.
Therefore, claim 1 is rejected under 35 U.S.C. 103 as unpatentable over Siorpaes in view of Ruiz. For similar reasons, claims 9, 16 rejected under 35 U.S.C. 103 as unpatentable over Siorpaes in view of Ruiz. Additionally, the rejections of claims 1, 9, 16 apply to all dependent claims which are dependent on claims 1, 9, 16, including claims 2-6, 10-13, 17-18 which are also unpatentable over Siorpaes in view of Ruiz; claims 7, 14, 19 which are unpatentable over Siorpaes in view of Ruiz and further in view of Silla; and claims 8, 15, 20 which are unpatentable over Siorpaes in view of Ruiz, further in view of Silla, further in view of Zhu and further in view of Roy.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-13, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Siorpaes et al. (Human Intelligence in the Process of Semantic Content Creation, hereinafter referred to as "Siorpaes") in view of Ruiz et al. (Hierarchical Text Categorization Using Neural Networks, hereinafter referred to as "Ruiz").

Regarding claim 1 (Currently Amended), Siorpaes teaches a method comprising: 
receiving, by a processor (Siorpaes, p. 47, #4 – teaches selection of automatic and semi-automatic tools [computer tools] used for ontology manipulations), candidate ontologies for alignment (Siorpaes, p 46, #1 – teaches gathering existing ontologies; Siorpaes, pp. 47-48, #6-7 – teaches learning execution and evaluation where candidate ontologies are developed; see also Siorpaes, section 3.3 – discussion of various ontology learning methods) from a plurality of available knowledge bases (Siorpaes, p 46, #1 – teaches gathering domain resources including knowledgebases and existing ontologies; Siorpaes, p. 47, #3, 5 – teaches learning preparation by preparing information sources [knowledge bases]; see also Siorpaes, section 3.3 – discussion of various ontology learning methods); 
receiving, by the processor, a selected and corrected initial ontology from the candidate ontologies, wherein the received initial ontology being corrected with received refinement input (Siorpaes, p. 48, #7-8 – teaches ontology evaluation and integration where users evaluate to ontologies to select an initial ontology which may be done by integrating [refinement input] ontologies; Siorpaes, pp. 49-50 – teaches ontology evaluation, giving an example of determining a suitability value for each candidate to select a given ontology; see also Siorpaes, section 3.3 – discussion of various ontology learning methods); 
generating, by the processor, at least one machine learning model for … hierarchical classification processing (Siorpaes, section 2.3 - teaches automatic or semi-automatic (with user support) alignment of heterogeneous ontologies; Siorpaes, pp. 48-49 – teaches performing alignment using user input and machine learning techniques; see also Siorpaes, Tables 5, 7 – teaches various hierarchical classification machine learning techniques); 
training, by the processor, the at least one machine learning model with instances of concepts of a target ontology (Siorpaes, section 2.3 - teaches automatic or semi-automatic (with user support) alignment of heterogeneous ontologies; Siorpaes, pp. 48-49 – teaches performing alignment using user input and machine learning techniques with training; see also Siorpaes, Tables 5, 7 – teaches various hierarchical classification machine learning techniques which train with instances); 
performing, by the processor, … hierarchical classification processing using the at least one machine learning model with received review input that aligns concepts in the received initial ontology with concepts of the target ontology (Siorpaes, section 2 - teaches using alignment to establish relations among related or complementary ontologies [selected and a target ontology]; Siorpaes, section 2.3 - teaches automatic or semi-automatic (with user support) alignment of heterogeneous ontologies; Siorpaes, pp. 48-49 – teaches performing alignment using user input and machine learning techniques; see also Siorpaes, Tables 5, 7 – teaches various hierarchical classification machine learning techniques); 
providing, by the processor, new facts extracted from unstructured data (Siorpaes, p. 41 - teaches creating instances to populate ontologies; Siorpaes, p. 54, section 4.2.2 - teaches user provided instances [unstructured] being provided to populate an ontology; Siorpaes, Table 1 - teaches creating ontological instances) for improving the initial ontology (Siorpaes, p. 45, section 3.3 – teaches gathering new concepts to refine the ontology; Siorpaes, p. 36, section 2 - teaches merging existing ontologies to create a new ontology [add concepts]; see also Siorpaes, Table 5; Siorpaes, p. 41 - teaches creating instances to populate ontologies; Siorpaes, p. 54, section 4.2.2 - teaches user provided instances being provided to populate an ontology; Siorpaes, Table 1 - teaches creating ontological instances); and 
retraining, by the processor, the at least one machine learning model with updated instances of the concepts of the target ontology (Siorpaes, p. 43, section 3.2 - teaches maintaining training datasets as the ontology evolves; Siorpaes, pp. 48-49 – teaches performing alignment using user input and machine learning techniques with training; Siorpaes, p. 54, section 4.2.2 - teaches adjusting training datasets as part of ontology learning; Siorpaes, Tables 5, 7 – teaches various hierarchical classification machine learning techniques which train with instances; [Therefore, as part of ontology learning, training datasets are updated with newly acquired instances and the models are then retrained with the new training datasets.]).
While Siorpaes teaches aligning concepts in the selected ontology with a target ontology using user input and machine learning hierarchical classification, Siorpaes does not explicitly teach using deep learning hierarchical classification.
Ruiz teaches
generating, by the processor (Ruiz, section 8.3 – teaches using 15 HP-700 workstations to train the networks), at least one machine learning model for deep learning hierarchical classification processing (Ruiz, section 2 – teaches training deep neural networks for hierarchical text categorization); 
training, by the processor, the at least one machine learning model with instances of concepts of a target ontology (Ruiz, section 2 – teaches training deep neural networks for hierarchical text categorization);
performing, by the processor, deep learning hierarchical classification processing using the at least one machine learning model (Ruiz, section 2 – teaches generating hierarchical text categorization using deep neural networks) ...
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Siorpaes with the teachings of Ruiz in order to improve text categorization performance using a hierarchical structure in the field of ontology population (Ruiz, Abstract – "This paper presents the design and evaluation of a text categorization method based on the Hierarchical Mixture of Experts model. This model uses a divide and conquer principle to define smaller categorization problems based on a predefined hierarchical structure. The final classifier is a hierarchical array of neural networks. The method is evaluated using the UMLS Metathesaurus as the underlying hierarchical structure, and the OHSUMED test set of MEDLINE records. Comparisons with an optimized version of the traditional Rocchio’s algorithm adapted for text categorization, as well as flat neural network classifiers are provided. The results show that the use of the hierarchical structure improves text categorization performance with respect to an equivalent flat model.").

Regarding claim 2 (Currently Amended), Siorpaes in view of Ruiz teaches all of the limitations of the method of claim 1 as noted above. 
Siorpaes further teaches wherein the plurality of available knowledge bases comprises at least one of publicly available knowledge bases or knowledge bases within an enterprise network (Siorpaes, sections 2.1, 2.4 – teach publicly available knowledge bases used for ontology population; Siorpaes, pp. 45-48, section 3.3 - teaches various information sources), and the … hierarchical classification processing classifies the instances of the target ontology based on class prediction … from reassignment of the instances of the target ontology (Siorpaes, section 2.3 - teaches automatic or semi-automatic (with user support) alignment of heterogeneous ontologies; Siorpaes, p. 41 - teaches defining a class hierarchy automatically, but using human validation to ensure relationships hold within the class hierarchy; Siorpaes, pp. 48-49 – teaches performing alignment using user input, instances and machine learning techniques;  see also Siorpaes, Tables 1-2, 4-7 - teaches human interaction and hierarchical classification machine learning techniques using instances and human input [Human validation as part of training machine learning techniques is interpreted as reassignment of incorrect instances as part of the hierarchical classification]).
Ruiz teaches the deep learning hierarchical classification processing classifies the instances of the target ontology based on class prediction distribution (Ruiz, section 2 – teaches generating hierarchical text categorization using deep neural networks based on the class prediction distributions; Ruiz, section 9.4 - teaches using the deep learning hierarchical text categorization with instances of an ontology) …
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Siorpaes and Ruiz in order to use deep learning hierarchical classification of instances based on the class prediction distribution to improve text categorization performance using a hierarchical structure (Ruiz, Abstract).

Regarding claim 3 (Currently Amended), Siorpaes in view of Ruiz teaches all of the limitations of the method of claim 2 as noted above. Siorpaes further teaches providing, by the processor, a function for creating new concepts for the initial ontology (Siorpaes, p. 45, section 3.3 – teaches a method of gathering new concepts to refine the ontology).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Siorpaes and Ruiz for the same reasons as disclosed in claim 2 above.

Regarding claim 4 (Previously Presented), Siorpaes in view of Ruiz teaches all of the limitations of the method of claim 2 as noted above. Siorpaes further teaches providing, by the processor, a function for changing the initial ontology based on splitting or merging concepts for the initial ontology (Siorpaes, p. 36, section 2 - teaches a method for merging existing ontologies to create a new ontology; see also Siorpaes, Table 5).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Siorpaes and Ruiz for the same reasons as disclosed in claim 2 above.

Regarding claim 5 (Previously Presented), Siorpaes in view of Ruiz teaches all of the limitations of the method of claim 2 as noted above. Siorpaes further teaches providing, by the processor, a function for growing the initial ontology based on adding new instances to each concept for the initial ontology (Siorpaes, p. 41 - teaches a method for creating instances to populate ontologies; Siorpaes, p. 54, section 4.2.2 - teaches user provided instances being provided to populate an ontology; Siorpaes, Table 1 - teaches creating ontological instances).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Siorpaes and Ruiz for the same reasons as disclosed in claim 2 above.

Regarding claim 6 (Previously Presented), Siorpaes in view of Ruiz teaches all of the limitations of the method of claim 1 as noted above. Siorpaes further teaches extracting, by the processor, a set of entities within a particular domain from a coherent textual corpus that comprises the plurality of available knowledge bases (Siorpaes, p. 43 – teaches extracting entities from knowledge base corpora [of a given domain]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Siorpaes and Ruiz for the same reasons as disclosed in claim 1 above.

Regarding claim 9 (Currently Amended), it is the computer program embodiment of claim 1 with similar limitations to claim 1 and is rejected under the same reasoning found in claim 1.
Siorpaes further teaches a computer program product for creating user-centric ontology population (Siorpaes, section 1 – teaches human interaction in ontology population) … 
Ruiz teaches a computer program product …, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor (Ruiz, section 8.3 – teaches using 15 HP-700 workstations to train the networks) ...
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Siorpaes and Ruiz for the same reasons as disclosed in claim 1 above.
Regarding claim 10 (Currently Amended), the rejection of claim 9 is incorporated herein. Further, the limitations in this claim are taught by Siorpaes in view of Ruiz for the reasons set forth in the rejection of claim 2.

Regarding claim 11 (Previously Presented), Siorpaes in view of Ruiz teaches all of the limitations of the computer program product of claim 10 as noted above. Siorpaes further teaches 
provide, by the processor, a function for creating new concepts for the initial ontology (Siorpaes, p. 45, section 3.3 – teaches a method of gathering new concepts to refine the ontology); and 
provide, by the processor, a function for changing the initial ontology based on splitting or merging concepts for the initial ontology (Siorpaes, p. 36, section 2 - teaches a method for merging existing ontologies to create a new ontology; see also Siorpaes, Table 5).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Siorpaes and Ruiz for the same reasons as disclosed in claim 10 above.

Regarding claim 12 (Previously Presented), the rejection of claim 10 is incorporated herein. Further, the limitations in this claim are taught by Siorpaes in view of Ruiz for the reasons set forth in the rejection of claim 5.

Regarding claim 13 (Previously Presented), the rejection of claim 9 is incorporated herein. Further, the limitations in this claim are taught by Siorpaes in view of Ruiz for the reasons set forth in the rejection of claim 6.

Regarding claim 16 (Currently Amended), it is the apparatus embodiment of claim 1 with similar limitations to claim 1 and is rejected under the same reasoning found in claim 1. 
Ruiz further teaches an apparatus comprising: 
a memory configured to store instructions (Ruiz, section 8.3 – teaches using 15 HP-700 workstations to train the networks); and 
a processor configured to execute the instructions (Ruiz, section 8.3 – teaches using 15 HP-700 workstations to train the networks) ...
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Siorpaes and Ruiz for the same reasons as disclosed in claim 1 above.

Regarding claim 17 (Currently Amended), Siorpaes in view of Ruiz teaches all of the limitations of the apparatus of claim 16 as noted above
Siorpaes further teaches wherein: 
the plurality of available knowledge bases comprises at least one of publicly available knowledge bases or knowledge bases within an enterprise network (Siorpaes, sections 2.1, 2.4 – teach publicly available knowledge bases used for ontology population; Siorpaes, pp. 45-48, section 3.3 - teaches various information sources); 
the … hierarchical classification processing classifies the instances of the target ontology based on class prediction … from reassignment of the instances of the target ontology (Siorpaes, section 2.3 - teaches automatic or semi-automatic (with user support) alignment of heterogeneous ontologies; Siorpaes, p. 41 - teaches defining a class hierarchy automatically, but using human validation to ensure relationships hold within the class hierarchy; Siorpaes, pp. 48-49 – teaches performing alignment using user input, instances and machine learning techniques;  see also Siorpaes, Tables 1-2, 4-7 - teaches human interaction and hierarchical classification machine learning techniques using instances and human input [Human validation as part of training machine learning techniques is interpreted as reassignment of incorrect instances as part of the hierarchical classification]);
the processor further configured to execute the instructions to: 
providing a function for creating new concepts for the initial ontology (Siorpaes, p. 45, section 3.3 – teaches a method of gathering new concepts to refine the ontology); 
providing a function for changing the initial ontology based on splitting or merging concepts for the initial ontology (Siorpaes, p. 36, section 2 - teaches a method for merging existing ontologies to create a new ontology; see also Siorpaes, Table 5); and 
providing a function for growing the initial ontology based on adding new instances to each concept for the initial ontology (Siorpaes, p. 41 - teaches a method for creating instances to populate ontologies; Siorpaes, p. 54, section 4.2.2 - teaches user provided instances being provided to populate an ontology; Siorpaes, Table 1 - teaches creating ontological instances).
Ruiz further teaches the deep learning hierarchical classification processing classifies the instances of the target ontology based on class prediction distribution (Ruiz, section 2 – teaches generating hierarchical text categorization using deep neural networks based on the class prediction distribution; Ruiz, section 9.4 - teaches using the deep learning hierarchical text categorization with instances of an ontology) … 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Siorpaes and Ruiz in order to use deep learning hierarchical classification of instances based on the class prediction distribution to improve text categorization performance using a hierarchical structure (Ruiz, Abstract).

Regarding claim 18 (Previously Presented), the rejection of claim 16 is incorporated herein. Further, the limitations in this claim are taught by Siorpaes in view of Ruiz for the reasons set forth in the rejection of claim 6.

Claims 7, 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Siorpaes in view of Ruiz and further in view of Silla, Jr. et al. (A Survey of Hierarchical Classification Across Different Application Domains, hereinafter referred to as “Silla”).

Regarding claim 7 (Previously Presented), Siorpaes in view of Ruiz teaches all of the limitations of the method of claim 6 as noted above. However, Siorpaes in view of Ruiz does not explicitly teach wherein the deep learning hierarchical classification processing comprises at least one of: flat hierarchical classification processing, top-down, per-node local classification processing, or a combination of the flat hierarchical classification processing and the top-down, per-node local classification processing.
Silla teaches wherein the deep learning hierarchical classification processing comprises at least one of: flat hierarchical classification processing, top-down, per-node local classification processing, or a combination of the flat hierarchical classification processing and the top-down, per-node local classification processing (Silla, section 4.1 – teaches a top-down, per-node classification; Silla, section 4.2 – teaches a top-down, per parent node classification; Silla, section 4.3 – teaches a flat per level classification).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Siorpaes in view of Ruiz with the teachings of Silla in order to benefit from the simplicity and natural multi-label properties of top-down approaches in the field of ontology population (Silla, Table 3).
Regarding claim 14 (Previously Presented), the rejection of claim 13 is incorporated herein. Further, the limitations in this claim are taught by Siorpaes in view of Ruiz and further in view of Silla for the reasons set forth in the rejection of claim 7.

Regarding claim 19 (Previously Presented), the rejection of claim 18 is incorporated herein. Further, the limitations in this claim are taught by Siorpaes in view of Ruiz and further in view of Silla for the reasons set forth in the rejection of claim 7.

Claims 8, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Siorpaes in view of Ruiz, further in view of Silla, further in view of Zhu et al. (B-CNN: Branch Convolutional Neural Network for Hierarchical Classification, hereinafter referred to as "Zhu") and further in view of Roy et al. (Tree-CNN: A Hierarchical Deep Convolutional Neural Network for Incremental Learning, hereinafter referred to as "Roy").

Regarding claim 8 (Currently Amended), Siorpaes in view of Ruiz and further in view of Silla teaches all of the limitations of the method of claim 7 as noted above. Silla further teaches wherein: 
nodes in a node hierarchy includes each parent node and each child node from top of the node hierarchy (Silla, Figure 12 – teaches all nodes in a hierarchy, top to bottom, include information of the hierarchy); 
the child nodes are used as classes (Silla, Figure 12 – teaches child nodes used as classes, e.g., spider and insect child nodes from arthropod); and 
corresponding leaves of the child nodes are used as the instances of the target ontology (Silla Figure 12 – teaches corresponding leaves of the child nodes are used as instances, e.g., butterfly, bee and ant are leaf instances from child node insect) for training the at least one machine learning model and the another machine learning model (Silla, section Silla, section 4.1 – teaches training a top-down, per-node classification [the another learning model]; Silla, section 4.3 – teaches training a flat per level classification [the at least one machine learning model]).
However, Siorpaes in view of Ruiz and further in view of Silla does not explicitly teach the flat hierarchical classification processing comprises executing the at least one machine learning model with a deep convolutional neural network classifier that is built, by the processor, for each level of hierarchy of the initial ontology; the top-down, per-node local classification processing comprises executing another machine learning model with a deep convolutional neural network classifier that is built, by the processor, for each hierarchy node.
Zhu teaches the flat hierarchical classification processing comprises executing the at least one machine learning model with a deep convolutional neural network classifier that is built, by the processor, for each level of hierarchy of the initial ontology (Zhu, section 3.1, Figure 1 – teaches a CNN which makes classification predictions for each level of the label tree).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Siorpaes in view of Ruiz and further in view of Silla with the teachings of Zhu in order to use CNNs to learn successively coarse to fine concepts while boosting the CNN models’ classification performance in the field of hierarchical classification for ontology population (Zhu, Abstract – “In this paper, we introduce a variant of the traditional CNN model named the Branch Convolutional Neural Network (B-CNN). A B-CNN model outputs multiple predictions ordered from coarse to fine along the concatenated convolutional layers corresponding to the hierarchical structure of the target classes, which can be regarded as a form of prior knowledge on the output. To learn with B- CNNs a novel training strategy, named the Branch Training strategy (BT-strategy), is introduced which balances the strictness of the prior with the freedom to adjust parameters on the output layers to minimize the loss. In this way we show that CNN based models can be forced to learn successively coarse to fine concepts in the internal layers at the output stage, and that hierarchical prior knowledge can be adopted to boost CNN models’ classification performance. Our models are evaluated to show that the B-CNN extensions improve over the corresponding baseline CNN on the benchmark datasets MNIST, CIFAR- 10 and CIFAR-100.”).
However, Siorpaes in view of Ruiz, further in view of Silla and further in view of Zhu does not explicitly teach wherein the top-down, per-node local classification processing comprises executing another machine learning model with a deep convolutional neural network classifier that is built, by the processor, for each hierarchy node.
Roy teaches the top-down, per-node local classification processing comprises executing another machine learning model with a deep convolutional neural network classifier that is built, by the processor, for each hierarchy node (Roy, Figs. 1-3, sections 3, 4.1 – teaches top-down per node classification with a CNN at every node).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Siorpaes in view of Ruiz, further in view of Silla and further in view of Zhu with the teachings of Roy in order to use CNNs to accommodate new classes while avoiding catastrophic forgetting while reducing training efforts in the field of hierarchical classification for ontology population (Roy, Abstract – “In recent years, Convolutional Neural Networks (CNNs) have shown remarkable performance in many computer vision tasks such as object recognition and detection. However, complex training issues, such as “catastrophic forgetting” and hyper-parameter tuning, make incremental learning in CNNs a difficult challenge. In this paper, we propose a hierarchical deep neural network, with CNNs at multiple levels, and a corresponding training method for incremental learning. The network grows in a tree-like manner to accommodate the new classes of data without losing the ability to identify the previously trained classes. The proposed network was tested on CIFAR-100 and reported 60.46% accuracy and 20% reduction in training effort as compared to retraining final layers of a deep network. The network organizes the incoming classes of data into feature-driven super-classes and improves upon existing hierarchical CNN models by adding the capability of self-growth.”).

Regarding claim 15 (Currently Amended), the rejection of claim 14 is incorporated herein. Further, the limitations in this claim are taught by Siorpaes in view of Ruiz, further in view of Silla, further in view of Zhu and further in view of Roy for the reasons set forth in the rejection of claim 8.

Regarding claim 20 (Currently Amended), the rejection of claim 19 is incorporated herein. Further, the limitations in this claim are taught by Siorpaes in view of Ruiz, further in view of Silla, further in view of Zhu and further in view of Roy for the reasons set forth in the rejection of claim 8.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of unpublished applications may be obtained from the Private Patent Application Information Retrieval (Private PAIR) system. Information regarding the status of published applications may be obtained from the Patent Center. For more information about the PAIR system, see http://pair-direct.uspto.gov. To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or Canada) or 571-272-1000.

/MARSHALL L WERNER/               Examiner, Art Unit 2125